EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Sutkus on September 8, 2021.  

Amendment to Claims
In claim 1, line 6, delete “and” after “(a-2)”.
In claim 2, line 4, replace “an” with “a”.
In claim 11, line 4, replace “in” with “to”.
In claim 11, line 4 under section (b), replace “in” with “to”.
In claim 11, line 11 under section (d), replace “in” with “to”.
In claim 14, delete “or container”.


REASONS FOR ALLOWANCE
s 1-12 and 14 are allowed.

The following art is made of record:
US 2016/0347944 teaches similar compositions but the flexural modulus is outside the claimed range.
US 2015/0086739 and 2015/0050442 teach similar compositions but utilizes phthalate acid esters in the catalyst.


Structure searches have been performed with the program STN Express and Scifinder; the search results are made of record. However, no additionally relevant references were retrieved.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764